Citation Nr: 0924374	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  03-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to an evaluation for low back strain (a low 
back disability) in excess of 10 percent disabling prior to 
February 15, 2007 and 20 percent disabling from February 15, 
2007, forward.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2002 and May 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  In the August 
2002 rating decision, the RO denied service connection for a 
psychiatric disability.  In the May 2007 rating decision, the 
RO granted service connection for a low back disability.  

In a decision issued in September 2005, the Board denied 
service connection for a psychiatric disability.  The Veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In January 2006, the Court granted 
a Joint Motion for Remand of the Secretary of VA and the 
Veteran, vacating the decision and remanding the matter to 
the Board.  

In December 2006, the Board remanded the issue of service 
connection for a psychiatric disability to the RO for further 
development.  That development completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A psychiatric disability did not have onset during or 
prior to service, a psychosis did not manifest within one 
year of separation from active service, and a psychiatric 
disability is not otherwise etiologically related to the 
Veteran's service.  

2.  Prior to February 15, 2007, the Veteran's low back 
disability resulted in no more than mild incomplete paralysis 
of each sciatic nerve.  

3.  Prior to February 15, 2007, the Veteran's low back 
disability did not result in forward flexion of the 
thoracolumbar spine of 60 degrees or less; a combined range 
of motion of the thoracolumbar spine of 120 degrees or less; 
more than mild limitation of motion of the lumbar spine; 
muscle spasm on extreme forward bending; loss of lateral 
spine motion, unilateral in the standing position; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; more than mild intervertebral 
disc syndrome; or any incapacitating episodes of 
intervertebral disc syndrome.  

4.  From February 15, 2007 forward, the Veteran's low back 
disability has not resulted in any objective neurologic 
manifestations, including neurologic manifestations of the 
sciatic nerve.  

5.  From February 15, 2007, forward, the Veteran's low back 
disability has not resulted in abnormal mobility on forced 
motion; listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; loss of lateral motion with 
osteo-arthritic changes; narrowing or irregularity of the 
joint space; motion of the thoracolumbar spine limited to 30 
degrees or less, more than moderate limitation of motion of 
the lumbar spine; ankylosis; or any incapacitating episodes 
of intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

2.  The criteria for a 10 percent evaluation for the left 
sciatic nerve and a 10 percent evaluation for the right 
sciatic nerve, but no higher, have been met for the period 
from September 23, 2002 to February 15, 2007, but not for any 
other period of time.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.16, 4.71a 
Diagnostic Code 5293 (2002), 4.124a Diagnostic Code 8120 
(2008). 

3.  For the period prior to February 15, 2007, the criteria 
for an evaluation higher than 10 percent disabling for 
orthopedic manifestations of the Veteran's low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.16, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002), 5003, 5237-5243 (2008).

4.  For the period from February 15, 2007 forward, the 
criteria for an evaluation higher than 20 percent disabling 
for orthopedic manifestations of the Veteran's low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.16, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002), 5003, 5237-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including psychosis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Evidence of record pertinent to whether the Veteran's 
psychiatric disability is related to service includes 
statements from the Veteran and other laypersons, including 
those who reported knowing the Veteran prior to and since 
service and one individual who reports attending basic 
training with the Veteran.  These persons are competent to 
report their observations of the Veteran.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

These laypersons are not competent to provide medical opinion 
evidence, which includes evidence as to when a diagnosable 
psychiatric disease was present, because laypersons are 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) ("[s]ignificant in 
our caselaw is that lay persons are not competent to opine as 
to medical etiology or render medical opinions."); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007 (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

With regard to the reports from experts in the field of 
mental illness, it is within the Board's province to weigh 
the probative value of those reports.  In Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993), the Court stated as follows:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a more recent case, the Court provided additional guidance 
as to the weighing of medical opinion evidence.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that case, 
the Court provided guiding factors in evaluating the probity 
of a medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id. at 302.  

Significantly, the Court stated that "most of the probative 
value of a medical opinion comes from its reasoning.  Neither 
a VA medical examination report nor a private medical opinion 
is entitled to any weight in a service-connection or rating 
context if it contains only data and conclusions."  Id. at 
304.  

As to the credibility of evidence, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  As to the Board's 
determinations regarding credibility, the Federal Circuit has 
stated as follows: "This is not to say that the Board may 
not discount lay evidence when such discounting is 
appropriate.  Rather, the Board, as fact finder, is obligated 
to, and fully justified in, determining whether lay evidence 
is credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc."  Buchanan v. Nicholson, 451 
F3.d 1331, 1336-37 (Fed. Cir. 2006).  The Court has also 
provided guidance in this regard.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (stating "[t]he credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.").

Included in the Veteran's service treatment records is a May 
1967 report of neuropsychiatric examination.  The diagnosis 
was "No neuropsychiatric disease."  As a pertinent history, 
the psychiatrist reported that the Veteran had experienced 
difficulty in military adjustment due to his back pain 
rendering him unable to perform duties.  This physician 
reported that the Veteran felt that he could not be a good 
soldier and wanted to be separated from the service.  

Mental status of the Veteran included that he appeared in no 
distress, his affect exhibited a full range of expression, 
and thought processes were well associated, coherent, and 
relevant to the interview situation.  Sensorium was clear and 
memory was intact.  The Veteran was completely oriented, of 
average intelligence, and without difficulty in abstract 
thinking.  He showed little insight into the nature of his 
difficulties, but his judgment for everyday living was 
intact.  

As a psychiatric opinion, the physician stated that the 
Veteran did not suffer from any mental disease or derangement 
that would qualify him under the provisions of AR 635-40A or 
B.  As a recommendation, the examiner stated "[t]his 
individual is psychiatrically cleared for separation under 
the appropriate administrative regulation."  

The June 1967 report of separation examination indicated a 
normal psychiatric examination with a reference of "No 
disease.  See Certificate dated 15 May 67".  In the 
associated report of medical history, the Veteran indicated 
that he did not then have and had never had nervous trouble 
of any sort, loss of memory or amnesia, or depression or 
excessive worry.  There are no reports of psychiatric 
symptoms during service.  

The Board finds these service records to be highly probative 
as to whether the Veteran had any psychiatric disease during 
service.  A psychiatrist examined the Veteran during service.  
Therefore, this medical professional had the best data to 
evaluate the Veteran at the time of his service.  His report 
was detailed.  Because the psychiatrist essentially found the 
Veteran completely normal, showing only limited insight into 
his difficulties, his rationale need not be particularly 
detailed. 

The Board provides this report very high probative value. 

The Veteran was separated from service in June 1967.  Seven 
months later, in January 1968, he filed a claim for VA 
benefits for a low back disability.  That he did not then 
seek benefits for a psychiatric disability tends to show that 
he did not then have a psychiatric disability or symptoms of 
a psychiatric disability.  In April 1968, the Veteran 
underwent a VA examination.  

The examination report indicates that he was psychiatrically 
normal.  This is more evidence that the Veteran had no 
psychiatric disease or symptoms of such, some nine months 
after separation from service. 

In a statement signed by the Veteran on April 30, 1970, he 
first mentioned a psychiatric disability, stating "I request 
that my nervous condition for which I received treatment 
while in active duty, be considered for service connection."  
He reported that he had been treated by Dr. P.  He made no 
mention of treatment by any other physician.  

As noted above, the Veteran did not receive treatment for a 
nervous condition during active duty.  He was evaluated prior 
to discharge but there is no indication that he received any 
treatment or that the evaluation was ordered because of any 
symptoms.  The Veteran's statement in that April 1970 writing 
is therefore not true.  

Of record is a reply to a May 1970 letter from the RO to a 
Dr. "P."  The RO stated in that letter that the Veteran had 
identified Dr. P. as providing treatment in 1969 and 
requested evidence from the physician.  Dr. P. provided a 
diagnosis of depressive syndrome and anxiety reaction and 
stated that in October 1969 the Veteran had extreme anxiety 
and agitation and pain in the lumbar spine and in February 
1970 the Veteran had pain in the back and depressive 
symptoms.  There are no notes of treatment. 

A VA psychiatric examination was conducted in October 1970.  
There is a history provided in this examination, but the 
Board must find that given that the history is not reflected 
in the service treatment records, or shown anywhere else in 
the claims file, the history necessarily came solely from the 
Veteran.  That history was that the Veteran complained of 
backache during service, was depressed and that an officer 
had insinuated that he would be dishonorably discharged if he 
continued to complain.  According to this history, there was 
an inquiry at the request of a congressman.  This history 
also states that the Veteran was hospitalized and discharged.  

Again, this history is much more dramatic than what is 
reflected in the service treatment records which shows no 
hospitalization and makes no mention of a congressional 
inquiry.  

The examiner found the Veteran dull, confused, inaccurately 
oriented for time, and failing to give a coherent account of 
life and illnesses during service.  The examiner stated that 
no reliable information could be obtained from the Veteran.  
He also stated that the Veteran's mother reported that since 
return to civilian life the Veteran had been ill-humored, 
seclusive, and unspontaneous, and had enrolled in a 
university but did not attend classes and continued to draw 
compensation for college.  The Veteran reported that he could 
not sleep, feared men near his home, and heard a voice.  
Personal attire denoted neglect; he was sluggish in 
psychomotor activities, depressed, and devoid of incentives.  
Insight and judgment were superficial and the Veteran's 
memory deficits were mainly due to apathy and morosity.  The 
examiner diagnosed schizophrenic reaction, undifferentiated 
type.  

In a November 1970 handwritten examination report, the 
examiner stated as follows: 

It seems from his history that, at 
present, his complaints are more on 
mental illness basis - Keep on explaining 
that as a result of [illegible] he 
received while in service his nerves are 
very bad, he [illegible] sleep, hears 
voices, nightmares [illegible] battle 
fields - he does not know when these 
symptoms began - His previous evaluation 
2/29/68 is silent about nervous 
condition, however psychiatric evaluation 
was accomplished while in the Army. 

This report is evidence that, despite the Veteran's reports 
of psychiatric treatment during service, he does not know 
when the symptoms began.  This is more evidence that the 
Veteran's reported history of service onset of psychiatric 
symptoms is not reliable.    

In a handwritten VA examination report addressing the 
Veteran's reports of low back pain, date stamped in November 
1970, a VA examiner noted that the Veteran's "mother states 
that her son suffered from his nerves since his army days - 
his brother and two uncles are under Psychiatric treatment - 
She shows me Thorazine and Stelasine tablets given to him at 
an Army Medical Dispensary."  

The report of the Veteran's mother is not credible.  There 
are numerous entries in the service treatment records but no 
mention of prescribing the thorazine or stelazine.  It is not 
believable that military medical practitioners would have 
prescribed this medication and not recorded the treatment, 
while at the same time finding the Veteran to have no 
psychiatric disability. 

Furthermore, Dr. V.M.R.C., in a 1973 letter described below, 
reported that he had treated the Veteran with stelazine and 
thorazine sometime after service.  This tends to show that 
the Veteran's mother report is not based on the true facts.  

In a letter dated in January 1971, Dr. "L.J.M.D." reported 
that he had treated the Veteran since August 1970, that the 
Veteran had chronic schizophrenic reaction, was mentally 
lucid but emotionally disabled to function financially.  This 
physician indicated that "According to his past history this 
illness was precipitated due to the stress and negative 
pressures found in the military service."  In April 1971, 
Dr. "L.J.M.D." stated that the Veteran's report of back 
pain during service was a symptom of schizophrenia.  This 
makes little sense, given that the Veteran had a diagnosis of 
back strain during service and medical evidence has 
established that his current back pain began during service.  

Dr. L.J.M.D.'s reports of symptoms of schizophrenia are of no 
value as they are contrary to the well demonstrated facts 
(the back pain) and are necessarily based on the Veteran's 
post service reports of what symptoms he had during service, 
reports that are of little value given the history above.  As 
to symptoms of psychiatric disease during service, the Board 
places more weight on the military psychiatrist's report from 
May 1967 because his reports are based on an examination of 
the Veteran during service and the finding of no psychiatric 
disease is consistent with the data listed in that report 
including observations of the Veteran at the time.  

Also of record is an April 1971 statement from the Veteran's 
mother stating that the Veteran should receive VA benefits.  
This is not probative of any fact at issue.  

Of record are several letters from laypersons dated in 1971, 
1972, and 2002, describing the Veteran as someone who sang in 
a musical group prior to service but was a changed man after 
service and unable to continue with the group due to his fear 
of others.  These letters are afforded little probative value 
as the authors' made their reports some four or more years 
after the Veteran's separation from service.  The Board finds 
their letters to be too attenuated in time to find that the 
Veteran's symptoms which they observed were related to his 
service as opposed to some other life situation occurring 
during the intervening years or simply the onset of the 
psychiatric disease some vague time after service.  

In an August 1971 letter, "F.C.D." reported that he went 
through basic training with the Veteran.  F.C.D. reported as 
follows:  

THAT during the period of training I 
observed that the exercises were 
affecting him both mentally and 
physically, making him nervous and not 
letting him get sleep.  THAT for this 
condition the doctors used to given him 
pills for his nerves and to sleep.  THAT 
soldier [the Veteran] used to tell me 
that the army exercises were affecting 
him and were driving him half crazy.  
THAT he used to see things at night and 
wanted to leave the army as soon as 
possible.  THAT during the many times I 
spoke with him I noticed that army life 
was affecting him very much by the 
incoherence he used to speak without 
coordination.  THAT I knew him before he 
had joined the army and used to be 
normal, hard-working, liked to study and 
was studying the 2nd year of Architecture 
in the Inter-American University.  THAT 
there is no doubt, that the Army affected 
him physically, mentally and emotionally.  

The Board finds this letter to be without any probative 
worth.  On its face the letter is merely a recitation of the 
Veteran's arguments.  It is unbelievable, that F.C.D., 
allegedly a fellow soldier in boot camp, would have noticed 
the "incoherence he used to speak without any coordination" 
or that he was "affected" mentally and emotionally, but 
that these symptoms would have escaped notice by the 
psychiatrist that conducted the psychiatric evaluation.  
Furthermore, F.C.D. asserts that he knew the Veteran in 1966 
and that the Veteran was prescribed sleeping pills.  Yet, 
there are four entries in service treatment records for 1966 
and no mention of sleeping pills or nervousness.  As between 
F.C.D.'s report and the service treatment records, the Board 
places more weight on the service treatment records as to 
whether the Veteran experienced any psychiatric symptoms or 
was prescribed any medication for such symptoms, including 
insomnia, during service.  There is simply no reason to 
believe that medical practitioners with the responsibility of 
dispensing drugs would have failed to make entries if they 
did indeed dispense drugs.  On the other hand, F.C.D. was 
apparently a friend of the Veteran and his statements would 
be influenced by bias.  Put simply, the Board does not 
believe the contents of this letter.  

As indicated above, statements from Dr. V.M.R.C. are of 
record.  In the March 1972 letter, Dr. VMRC stated that he 
had seen the Veteran several times from September 1967 and 
that he found him to be suffering from "an Anxious Reaction, 
and very nervous, for which I have given him treatment."  In 
the September 1973 letter, Dr. V.M.R.C. provided a diagnosis 
of (1) anxiety, (2) depression, and (3) paranoid reaction.  
He reported that he first saw the Veteran in September 1967 
and found that he had nervousness, anxiety, depression, 
insecurity, persecutory complex and headaches.  He stated 
that he had recommended that the Veteran see a psychiatrist 
and that on the last visit Dr. V.M.R.C. found the Veteran to 
have epididymitis.  He reported treating the Veteran with 
Librium, Darvon compound, stelazine, thorazine, elavil, and 
Valium.  

The nature of Dr. V.M.R.C.'s reported treatment leads the 
Board to believe that Dr. V.M.R.C. is or was not a 
psychiatrist.  Dr. V.M.R.C. provided no indication of 
schizophrenia or any relationship between the Veteran's 
symptoms and his service.  His letters are therefore of 
little if any value in showing that the Veteran's psychiatric 
disability began during his service, manifested to a 
compensable degree within one year of separation from 
service, or is related to his service.  

In October 1976, the Veteran again underwent a VA psychiatric 
examination.  The physician diagnosed schizophrenic reaction, 
paranoid type.  This report is not probative of the issue in 
this case, whether the Veteran's psychiatric disability is 
related to service, because no opinion in that regard is 
expressed.  

In a May 2002 letter, a chiropractor, F.R.M., D.C., stated 
that the Veteran was emotionally affected and that both his 
alleged sciatica and psychiatric problems were due to the 
military.  The Board notes that Dr. F.R.M. is not an expert 
in psychiatric medicine and his opinion on those matters is 
not competent evidence.  

In a May 2002 psychiatric report, Dr. "J.E.V." provided a 
diagnosis of schizophrenia.  He reported the Veteran's 
symptoms and behavior, which included that his thoughts were 
centered in accusing the army for his condition.  Dr. J.E.V. 
commented that: 

It is difficult to establish what was the 
reason for his General Discharge.  There 
should be records, while he was in active 
duty that could demonstrate his inability 
to adjust to military life due to early 
symptoms of his illness.  I request that 
he and his records should be evaluate 
(sic) to determine that his condition is 
service connected.  

This report is not favorable to the Veteran's claim because 
Dr. J.E.V. provided no opinion that the Veteran's 
schizophrenia was related to service.  Dr. J.E.V.'s opinion 
is not devoid of probative value.  A fair reading of Dr. 
J.E.V.'s comments is that whether or not the Veteran's 
psychiatric disability is related to service depends 
primarily on whether there is evidence of symptoms during 
service.  As stated above, service treatment records provide 
directly contrary evidence.  

In August 2002, the Veteran underwent another VA mental 
disorders examination.  The examiner recorded the Veteran's 
relevant history, both that found in his medical records and 
that obtained from the Veteran.  A diagnosis of paranoid 
schizophrenia was rendered.  The examiner stated that the 
opinion provided by Dr. L.J.M.D.'s. in 1970 was speculative.  
This tends to reduce the weight of Dr. L.J.M.D.'s opinion.  

In a letter dated in October 2003, "L.A.E.", M.D. stated 
that the Veteran "developed an emotional condition as his 
participation during Vietnam Conflict . . . This condition 
and his back troubles were the cause that [the Veteran] had 
not been able to complete his military obligation."  As part 
of the discussion, Dr. L.A.E. stated that "[t]he events 
brought by the patient, his military participation in the 
Viet Nam era events are a sufficient enough stressor to 
produce, precipitate or aggravate a disorder as the one being 
diagnosed.  There is a positive relationship between the 
stressor and the emotional disorder."  

This opinion is afforded very little probative value because 
it mischaracterizes the facts of the Veteran's service.  
First, the Veteran was not separated from service due to any 
psychiatric disease.  Indeed, during service a psychiatrist 
found that he did not have any psychiatric disease.  
Secondly, one reading this opinion would think that the 
Veteran had some involvement in the actual conflict in 
Vietnam.  This is not the case.  While the Veteran served 
during the Vietnam era, he had no foreign service.  The 
report's description of "his military participation in the 
Vietnam era events" is technically true but misleading and 
tends to lend unwarranted gravity to Veteran's claimed 
disability.  That Dr. L.A.E. found it necessary to provide 
this misleading characterization tends to impact negatively 
on his opinion.  

In March 2004 the Veteran testified during a hearing before a 
Decision Review Officer.  At least part of his testimony was 
false as he stated as follows: "Finally, well, they sent me 
to Vietnam and there I called Mr. [unintelligible] and 
explained to him my condition and there they made some 
evaluations and afterwards they discharged me when they saw 
that my side was bad and in fact it is till bad."  DRO 
hearing transcript at 4.  

Service records and the Veteran's DD 214 indicate that he had 
no foreign service so his statement of being sent to Vietnam 
does not reflect the true facts.  This demonstrated 
purposeful misstatement of the facts tends to reduce the 
value of all of the Veteran's reports because it again 
indicates that he is not credible.  

Simply stated, this fact, and others, leads the Board to 
conclude that the Veteran is an unreliable historian to his 
doctors and the VA.

During the hearing, the Veteran's representative speculated 
that it was the reported disbelief of military personnel as 
to the Veteran's reported back symptoms and the Veteran's 
lack of ability to hold a job that caused his psychiatric 
disability.  Id. at 5.  As the Veteran's representative has 
not demonstrated that he has any medical or psychiatric 
training, his opinion as to causation of the Veteran's 
psychiatric disability is not competent evidence.    

In a letter dated in November 2006, "C.L.R.", Ph.D., 
provided an opinion as to the etiology of the Veteran's 
psychiatric disability.  She reported that she had reviewed 
the Veteran's claims file and that she believed his 
schizophrenia was connected to service.  She explained that 
schizophrenia has a prodromal phase which can include 
positive symptoms such as delusions, hallucinations, 
disorganized speech and grossly disorganized or catatonic 
behavior, as well a negative symptoms such as blunting or 
restricting of emotional expression, decreases in the fluency 
and productivity of speech that suggest a paucity of thought, 
and the loss of goal directed behavior.  

Dr. C.L.R. stated that the Veteran's case was one where the 
"disease progressed such that positive symptoms and the more 
active phase of his illness began in the early 1970's."  She 
stated that she would conclude from his records that he 
entered the prodromal phase in 1967.  Dr. C.L.R. then goes on 
to repeat the laypersons' reports that the Veteran had 
different behavior prior to service than after service.  

She also refers to Dr. V.M.R.C.'s statement that he first saw 
the Veteran in 1967 and diagnosed anxious reaction and then 
explains that she doesn't know what the diagnosis means 
because it is not in the current DSM and it is impossible to 
know what symptoms Dr. V.M.R.C. noted.  After referring to 
statements of other physicians, including those of Dr. L.A.E. 
who referred repeatedly to the Veteran's service during the 
Vietnam era, she states.  "I would emphasize, however, that 
regardless of causality, there is evidence to convince me 
that symptoms of Schizophrenia were present immediately 
following [the Veteran's] discharge from service."  Dr. 
C.L.R. concludes as follows:  "He likely entered the 
prodromal phase by 1967, and these negative symptoms 
gradually gave way to the positive and floridly psychotic 
symptoms that led to his eventual diagnosis of Schizophrenia, 
Paranoid Type after his discharge."  

Dr. C.L.R.'s opinion amounts to reliance on the reports of 
persons who provided letters stating that they knew the 
Veteran before and after his service and that he was 
different after service.  As she states, she has no idea what 
symptoms a medical professional found because she has no 
reference for what "anxious reaction" means.  Although she 
states there is evidence that convinces her that the Veteran 
had schizophrenia immediately after service and entered the 
prodromal phase in 1967, her opinion could not be based on 
the very symptoms she stated were characteristic of the 
prodromal phase because there are no reports of these 
negative or positive symptoms from the year 1967.  The only 
evidence upon which she relies are statements of laypersons 
dated years after 1967.  Her opinion is little more than that 
the Veteran did not have symptoms of psychiatric disability 
prior to service so therefore he must have entered the 
prodromal phase of schizophrenia in 1967,while he was in 
service.  

The Board finds that Dr. C.L.R.'s opinion is pure 
speculation.  When the jargon is removed, all that is left is 
speculation.  The Board affords this opinion little probative 
weight.  

In February 2007, the Veteran again underwent a VA mental 
diseases examination.  The VA physician determined that the 
Veteran's chronic paranoid schizophrenia was not incurred or 
aggravated during his service.  She also provided a detailed 
rational for her opinion.  

That rational included that there was no evidence of 
psychiatric complaints, findings or treatment prior to or 
during service, that the Veteran was found to be 
psychiatrically cleared in his separation examination, that 
there was not evidence of psychiatric complaints, findings or 
treatment after separation, and that the Veteran sought 
psychiatric care in 1970 from Dr L.J.M.D. and in 2003 from 
Dr. L.A.E. 

The Board finds this rationale to make sense.  The VA 
psychiatrist's reliance on the absence of treatment and 
symptoms during service and the Veteran's clean bill of 
psychiatric health at separation from service logically leads 
to the conclusion that he had no psychiatric disease during 
service.  This physician's statement that there was no 
evidence of preservice psychiatric symptoms goes to a finding 
that his psychiatric disease was not present at entrance into 
service and therefore could not have been aggravated by 
service.  In short, the February 2007 opinion, based on the 
absence of treatment or complaints of psychiatric symptoms 
and supported by the findings at separation from service 
makes more sense than Dr. C.L.R.'s opinion that since the 
Veteran's neighbors and friends did not notice psychiatric 
symptoms prior to service his schizophrenia must have 
manifested during service.  

In September 2007, Dr. C.L.R. provided another opinion 
letter.  In this letter, Dr. C.L.R. rephrased her comments 
regarding lay persons' observations of the Veteran and her 
reliance on those reports to arrive at a conclusion that the 
Veteran's psychiatric disability began during service.  

Dr. C.L.R. stated that she disagreed with the VA examiner's 
assessment that there was no evidence of psychiatric 
complaints, findings or treatment during military service.  
The Board finds that while Dr. C.L.R. may disagree with that 
conclusion, her status as a psychologist does not somehow 
manufacture reports of psychiatric symptoms dated during the 
Veteran's service.  An expert opinion is not necessary to 
read the service treatment records that have no reports of 
complaints or treatment during service.  The only psychiatric 
"findings" during service were that the Veteran had no 
psychiatric disease and the statements of the Veteran, his 
mother, and friends after service, which have been found by 
the Board to be unreliable.   

Dr. C.L.R.'s statement that the VA examiner's "report 
describes symptoms which [the Veteran] reported began during 
service" does not add weight to the opinion.  Despite Dr. 
C.L.R.'s attempt to create reports of symptoms during 
service, there are no reports of symptoms in the service 
treatment records and the statements of F.C.D. are not 
believable.  The Veteran's reports of symptoms during service 
are not believable given that he also reported that he was 
sent to Vietnam; a demonstrably untrue statement.  The Board 
finds that the inservice psychiatric report and the service 
treatment records are the most probative evidence of record 
as to what symptoms the Veteran had during service.  

Dr. C.L.R. states that a physician noted that the Veteran's 
mother reported the presence of mental illness upon discharge 
from service.  While the Veteran's mother is competent to 
report symptoms she is not competent to diagnose mental 
illness.  See for eg. Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

Dr. C.L.R. also refers to Dr. V.M.R.C.'s diagnosis of 
"Anxious Reaction" as an indication that the Veteran had 
the symptoms of his schizophrenia in 1967.  Again, Dr. 
C.L.R.'s letter is an expert opinion in form only.  It is 
nothing more than speculation as to what Dr. V.M.R.C. found 
at some point between 1967 and 1972.  The Board does not find 
the opinion expressed in Dr. C.L.R.'s September 2007 letter 
to be any more probative that found in her November 2006 
letter as to whether the Veteran had his current psychiatric 
disability during service.  Both opinions are based on 
conjecture as to what symptoms the Veteran had at some point 
either during service or within the first few years after 
separation from service.  

In February 2008, VA afforded the Veteran another VA mental 
diseases examination.  The examiner again reviewed the 
Veteran's medical history and she reviewed Dr. C.L.R.'s 
September 2007 medical opinion.  She again concluded that the 
Veteran's neuropsychiatric condition was not caused by or a 
result of disease or injury incurred during active service.  
She again provided a detailed and logical rationale for her 
conclusion.  That rationale is as follows:  

_there is no evidence of psychiatric 
complaints, psychiatric findings, nor 
psychiatric treatment prior to service _ 
there is no evidence of psychiatric 
complaints, psychiatric findings, nor 
psychiatric treatment during the military 
service _ a neuropsytchiatric (sic) 
examination perform on 05/17/67 stated 
"Diagnosis:  No neuropsychiatric 
disease" _ there is no evidence of 
psychiatric complaints, psychiatric 
findings, treatment after discharge from 
the military service _ the veteran was 
evaluated by C&P psychiatrist on 
10/01/70, three years [after] military 
discharge and a diagnosis of 
Schizophrenic Reaction, _ Dr. 
[V.M.R.C.]'s note dated 03/20/72 stated 
veteran has received treatment since 
09/67, but there is no objective evidence 
of such treatment.  Dr. [V.M.R.C.]'s 
medical specialty is unknown.  _ veteran 
sought psychiatric care in 1970 with Dr. 
[L.J.M.D.], and in 2003 with Dr. [L.A.E.] 
but has not pursued further psychiatric 
treatment.  

In a March 2008 letter, the Veteran's representative stated 
"[t]he fact that the veteran had no psychiatric complaints 
or treatment prior to service is irrelevant to this claim."  
As to the question of whether the Veteran's psychiatric 
disability began during service, the Board agrees.  This of 
course undercuts Dr. C.L.E.'s opinion which hinges completely 
on the lack of psychiatric complaints or treatment prior to 
service.  In that regard, one need only inspect the entrance 
examination report to determine that the Veteran had no 
psychiatric symptoms or disease prior to service (which is no 
different than the discharge examination report).  

As to the question of whether any psychiatric disability was 
aggravated during service, the VA examiner's report of no 
treatment or symptoms prior to service is highly relevant 
because it tends to show that a grant of service aggravation 
is not warranted.  

Again, the Board finds the opinion of the VA psychiatrist, 
this time rendered in February 2008, to be highly probative.  
Dr. V.M.R.C. stated that he referred the Veteran to a 
psychiatrist, so Dr. V.M.R.C. was obviously not a 
psychiatrist.  His expertise in psychiatric matters, as 
opposed to the expertise of the psychiatrist who examined the 
Veteran during service, is not shown.  Furthermore, Dr. 
V.M.R.C.'s statements are absent for any supporting data and 
therefore of little probative value.  In short, the VA 
examiner's comments regarding this letter accurately 
characterize the report.  

The February 2008 VA opinion simply makes sense.  It follows 
logically that an opinion relying on a finding by a 
psychiatrist at separation from service that the Veteran had 
no psychiatric disease is better reasoned and more probative 
than an opinion that the Veteran's psychiatric disability 
began during service because lay persons did not notice 
symptoms prior to service.  In other words, the Board finds 
the opinion of the VA psychiatrist to be more probative than 
the opinion evidence submitted in support of the Veteran's 
claim, including the opinion of Dr. C.L.R.  

It is important to note that the Board has found the 
Veteran's statements in this case, as a whole, provide 
evidence against all of his claims, undermining not only his 
statements to the VA, but to his doctors.  

In conclusion, the Board finds that the most probative 
medical evidence, including the most well reasoned medical 
opinion evidence, in this case is against a grant of service 
connection for a psychiatric disability.  The service 
treatment records also are against such a grant.  The 
unfavorable evidence outweighs the favorable evidence, 
including the medical opinion evidence, the reports of 
laypersons, and the Veteran's own statements.  Hence, the 
appeal as to this issue must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Increased rating - low back disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Service connection for low back strain was established in a 
May 2007 rating decision.  In that decision, the RO assigned 
a 10 percent evaluation for the period prior to February 2007 
and a 20 percent evaluation for the period from February 2007 
forward.  That decision was in response to a claim received 
in January 2002.  

During the pendency of the veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses spinal disease, including 
intervertebral disc syndrome, at Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  These changes 
became effective on September 23, 2002.  See 68 Fed. Reg. 
51,454-458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  These latter changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to September 23, 2002, spine disability characterized 
by neurological manifestations caused by disc disease was 
evaluated as intervertebral disc syndrome under Diagnostic 
Code 5293.  38 C.F.R. §  4.71a, Diagnostic Code 5293 (2002).  
A 60 percent rating was assigned for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  Id.  A 40 percent rating 
was assigned for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Id.  A 20 percent 
rating was assigned for moderate intervertebral disc 
syndrome, with recurring attacks.  Id.  A 10 percent rating 
was assigned for mild intervertebral disc syndrome.  Id.  

Prior to September 26, 2003, lumbosacral strain was evaluated 
under Diagnostic Code 5295.  38 C.F.R. § 4.71a.  A 40 percent 
rating was assigned for lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motions.  
Id.  A 20 percent rating was assigned for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Id.  A 10 
percent rating was assigned for lumbosacral strain with 
characteristic pain on motion.  Id.  

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 provided for a 40 percent rating for severe 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine and a 
10 percent rating for slight limitation of motion of the 
lumbar spine.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 which pertained 
to intervertebral disc syndrome effective from September 23, 
2002 to September 26, 2003, evaluations, in pertinent part, 
were assigned as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................... 20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................... 10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, unless intervertebral disc syndrome is evaluated 
based on incapacitating episodes, disabilities of the 
thoracic and lumbar spine are evaluated under the general 
formula for diseases and injuries of the spine (General 
Formula) under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.  These criteria apply to disability of the spine with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. The criteria, in 
pertinent part, are as follows:

Unfavorable ankylosis of the entire 
spine................. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.................................................................
........ 50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine....................................
................. 40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis.................................
... 20  

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.......................... 10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, ... [n]ormal 
forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are 
zero to 30 degrees. The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of ... the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion. . . .

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Criteria for rating intervertebral disc syndrome based on 
incapacitating episodes remained substantively unchanged from 
the September 23, 2002 revision, other than the Diagnostic 
Code nomenclature was changed from 5293 to 5243.  

The Board has also considered the criteria for evaluating 
arthritis as there are reports of degenerative findings 
involving the Veteran's spine.  Ultimately all arthritis is 
rated pursuant to the criteria found in Diagnostic Code 5003.  
Arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. 4.71a Diagnostic Code 5003 (2008).  In 
the absence of limitation of motion sufficient for a 
compensable rating, a rating of 10 percent is assigned for 
each major joint or minor joints affected by arthritis.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under 38 C.F.R. § 4.59, painful motion is an important factor 
of disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  However, once the maximum rating available is 
assigned for such disability, § 4.40 and § 4.45 are not for 
application.  Id.

Because the Veteran's low back disability has been evaluated 
as 10 percent disabling or greater, effective since the date 
of grant of service connection, application of Diagnostic 
Code 5003 and § 4.59 have no effect on the rating assigned.  

As indicated below, the veteran has never been found to 
suffer from ankylosis of the spine.  Therefore, Diagnostic 
Codes 5286, 5288 and 5289, effective prior to September 26, 
2003, are not for application.  For the same reason, ratings 
based on findings of ankylosis under the General Formula, 
effective from September 26, 2003, forward, are not for 
application.  

During service the Veteran was found to have mild back 
strain.  X-rays of the Veteran's spine in 1968 were 
essentially negative.  

In a May 2002 letter, a chiropractor, "F.R.M.", D.C., 
stated that the Veteran was positive for signs of sciatic 
nerve damage, including Lesegue signs.  

In August 2002, the Veteran underwent a VA spine examination 
report.  Subjective complaints included moderate localized 
low back pain and occasional numbness of the feet.  The 
Veteran reported that in the past year he had not visited a 
physician or an emergency room for his back but did see a 
private chiropractor twice per month for manipulation.  He 
reported precipitating factors of playing with his daughter, 
lifting heavy objects and mopping the house.  As to flare 
ups, the Veteran reported that in the past year he had two or 
three occasions where the pain was acute and severe and 
caused functional limitations.  He denied bedrest and the 
need for assistive devices.  

As to the effect on the Veteran's daily activities, the 
Veteran reported that he cannot play baseball, basketball or 
do pole vaulting.  The Veteran has been unemployed since his 
discharge from service in 1967.  

Range of motion was measured as 30 degrees of extension, 
lateral flexions equal to 40 degrees, and rotations equal to 
35 degrees.  The examiner reported that when he was about to 
measure forward flexion the Veteran refused to cooperate, 
claiming that he was going to get injured.  The examiner 
stated that there was no painful motion on examination.  As 
to pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare ups, the examiner stated that 
these were within normal limits.  He also reported that there 
was no objective evidence of painful motion on movements of 
the lumbar spine, no palpable lumbosacral spasm, no weakness 
of the legs, muscle strength graded five out of five, no 
tenderness to palpation in the lumbosacral area, no postural 
abnormalities, no fixed deformity, and no lumbar spasm.  
Neurological examination found the Veteran to have normal 
gait cycle.  Knee jerks and ankle jerks were absent 
bilaterally, straight leg raising was positive bilaterally.  
There was no muscle atrophy of the lower extremities.  

The examiner provided diagnoses of old right radiculopathy 
per a medical certificate in the claims folder, degenerative 
joint disease of the lumbar spine per 1993 x-rays, and 
sciatica per a certificate from a chiropractor.  

This examination report does not state whether the Veteran's 
neurological deficits, such as the absent reflexes were 
related to his service connected low back disability.  The 
examiner did state that the degenerative changes of the 
Veteran's spine were related to aging.  The examiner also 
reported that the Veteran's back disability was incurred 
prior to service, in a motor vehicle accident.   

The Veteran's failure to cooperate during this examination 
resulted in a lack of measurement of forward flexion.  Thus, 
there is no evidence from this examination, or earlier for 
that matter, to determine that the Veteran had greater than 
slight limitation of motion of the thoracolumbar spine.  This 
report left unanswered whether the Veteran's neurologic 
manifestations were the result of his service connected low 
back disability.  

In a March 2006 letter, "A.A.", M.D. reported that the 
Veteran had been injured in a motor vehicle accident prior to 
induction into service and wore a back brace at this time.  
He also reported that the Veteran reinjured his back during 
service.  Dr. A.A. disagreed with the August 2002 examination 
report, stating that it is difficult to determine whether the 
Veteran's degenerative changes were due to aging or to 
repeated insult to this lower back.  

Given the history of this disability and Dr. A.A.'s letter, 
the Board has considered whether a higher or separate rating 
is warranted for any period of time on appeal.  The Veteran's 
report of occasional foot numbness is evidence of no more 
than slight intervertebral disc syndrome so higher rating 
under the oldest Diagnostic Code 5293 is not appropriate.  
Given the overlap of criteria found in diagnostic codes for 
rating disabilities of the spine prior to September 2002, 
rating under more than one diagnostic code prior to the 
revisions to the spine criteria would have amounted to 
pyramiding.  38 C.F.R. § 4.14.  

However, from September 23, 2002 forward, separate ratings 
for neurological and orthopedic manifestations are 
appropriate.  The May 2002 letter from the chiropractor and 
the August 2002 VA examination report both provide evidence 
that the Veteran had neurologic manifestations of his low 
back disability - the positive straight leg raising and the 
absent knee and ankle jerks.  Based on those reports, the 
most appropriate criteria for rating the neurologic 
manifestations are those for rating partial paralysis of the 
sciatic nerves.  38 C.F.R. § 4.124a Diagnostic Code 8520.  

Complete paralysis of the sciatic nerve with foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost, warrants 
an 80 percent evaluation.  Id.  Incomplete paralysis of the 
sciatic nerve that is severe, with marked muscular atrophy, 
is rated 60 percent disabling.  Id.  Moderately severe 
incomplete paralysis of the sciatic nerve is rated as 40 
percent disabling.  Moderate incomplete paralysis is rated as 
20 percent disabling.  Id.  Mild incomplete paralysis is 
rated as 10 percent disabling.  Id.  

The chiropractor's note does not provide for more than mild 
incomplete paralysis.  The August 2002 results indicate no 
muscle atrophy, normal gait cycle, only occasional numbness 
of the feet, and no weakness in the legs - with strength of 
five on a scale of five.  This, taken together with the 
positive straight leg raising and the absent ankle and knee 
jerks most nearly approximates mild incomplete paralysis of 
each sciatic nerve.  

As explained below, the only other evidence probative of 
ratings to be assigned for the Veteran's low back disability 
are found in a report of VA medical examination that took 
place on February 15, 2002.  Those results show that the 
Veteran had no objective neurologic manifestations of his low 
back disability.  Hence, for the period from September 23, 
2002, the change in the rating criteria, to the date of the 
February 2007 VA examination, a 10 percent rating for each 
neurologic manifestations of mild incomplete paralysis of 
each sciatic nerve is warranted.   

During the February 2007 VA examination, the Veteran reported 
flare ups occurring once or twice per month with pain of nine 
on a scale of ten, but not suffering any additional 
limitations of motion or function impairment.  He used a one 
point cane to assist in walking but was not unsteady.  As to 
functional assessment, the examiner indicated that the 
Veteran was independent in self care activities and in 
activities of daily living and that a neuropsychiatric 
condition prevented him from working.  

Forward flexion of the thoracolumbar range was measured as 
from 0 to 50 degrees with pain in the last 20 degrees and 
functional loss due to pain at 40 degrees.  Extension was 
from 0 to 20 degrees with pain during the last 10 degrees and 
function loss due to pain at 10 degrees.  Right and left 
lateral flexion and right and left lateral rotation were from 
0 to 20 degrees in all instances with pain during the last 10 
degrees and functional loss at 10 degrees.  

Considering the effects of pain on the Veteran's motion, this 
translates to forward flexion of 40 degrees, extension to 10 
degrees, lateral flexion and lateral rotation to 10 degrees 
in each direction.  This sums to 90 degrees of total motion 
and is consistent with the 20 percent rating already 
assigned, whether under the revised criteria or for moderate 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  

In a September 2007 letter, the Veteran's attorney argued 
that the RO had not considered the DeLuca factors and that 
she thought these factors indicated a higher rating.  
Contrary to this assertion, the RO did consider the DeLuca 
factors in its May 2007 decision, specifically referring to 
pain, weakness, fatigue, and functional loss.  The examiners 
addressed those factors in the August 2002 and February 2007 
examination reports, and the Board has addresses those 
factors in this decision.  

In that same letter, the Veteran's attorney states that pain 
radiating into the Veteran's legs was not considered.  The 
rating criteria as amended in 2003 specifically provides that 
the ratings take into account radiating pain.  As to the time 
period prior to 2003, as already explained, assigning 
multiple ratings for disability of the spine would have 
amounted to pyramiding and assigning a rating under a code 
for rating disability of the spine that included neurological 
criteria would not have provided for a higher rating.  

Neurologically, sensory examination was intact to pinprick.  
There was no atrophy of the muscles; strength was five out of 
five in the lower extremities.  Reflexes were two plus and 
symmetrical in the lower extremities.  Lesegue's sign was 
negative bilaterally.  As to intervertebral disc syndrome, 
the examiner stated that the Veteran had not had any 
intervertebral disc syndrome in the last year.  

The Veteran's low back disability does not meet the criteria 
for a higher orthopedic rating for any period of time.  Prior 
to February 2007, he did not demonstrate forward flexion or a 
total range of motion that met the criteria for a higher 
rating under criteria for limitation of motion.  As of 
February 2007, his range of motion has not been limited to 
less than 40 degrees of forward flexion, even taking into 
account DeLuca factors.  This indicates no more than moderate 
limitation of motion of the lumbar spine.  At no time has the 
Veteran been found to have abnormal mobility on forced motion 
or muscle spasm on extreme forward bending.  While he has had 
limitation of lateral motion he has not had loss of lateral 
motion of the thoracolumbar spine even taking into 
consideration the § 4.40 and §4.45.  There is no finding of 
ankylosis and his demonstrated range of motion indicates that 
his thoracolumbar spine is not ankylosed.  

The February 2007 examination results show that the Veteran 
no longer has objective neurological manifestations of his 
low back disability.  He reported radiated pain from his back 
to his legs but radiated pain is encompassed by the 
orthopedic criteria found in the General Formula.  All 
neurologic findings were normal with two plus reflexes and 
negative Lesegue's sign.  Hence, a rating for neurological 
manifestations is not warranted from February 15, 2007 
forward because the Veteran does not have neurologic 
manifestations of his low back disability.  

Since the record reflects that the Veteran does not work, the 
Board has considered whether referral for extraschedular 
consideration is warranted in this case.  To accord justice 
in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2008).  
Such a rating can include a total disability rating based on 
individual unemployability.  38 C.F.R. § 4.16.  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  If the Veteran's 
disability renders him unable to secure and maintain a 
substantially gainful occupation a rating can be assigned.  
38 C.F.R. § 4.16(b); Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Veteran's lack of employment is specifically attributed 
to a nonservice connected disability, his psychiatric 
disability.  The rating schedule contemplates the level of 
disability caused by the Veteran's low back disability and 
the manifestations of that disability.  Hence, referral for 
extraschedular consideration for a higher rating, including a 
total rating based on unemployability, is not warranted in 
this case.  

In summary, the Veteran's low back disability warrants 
separate ratings of 10 percent disabling for mild incomplete 
paralysis of each sciatic nerve from September 23, 2002 to 
February 15, 2007, but does not warrant ratings higher than 
10 percent disabling for neurologic manifestations during 
that period, does not warrant any rating for neurological 
manifesations prior to September 23, 2002 or from February 
15, 2007 forward, does not warrant a rating higher than 10 
percent disabling for any orthopedic manifestations prior to 
February 15, 2007 and does not warrant a rating higher than 
20 percent for orthopedic manifestations from  February 15, 
2007, forward.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), Court held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In a more recent case, the Court clarified the VCAA notice 
required when a claimant files a claim for an increased 
evaluation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  This appeal of the rating assigned for the Veteran's 
low back disability, however, arises not from a claim for an 
increased rating but from a notice of disagreement with the 
initial rating assigned in the rating decision that granted 
service connection for his lumbar spine disability.  The 
Veteran's claim was for service connection, not for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125 (1999) (explaining that a disagreement with an initial 
rating assigned for a disability following a claim for 
service connection is part of the original claim and 
technically not a claim for an increased rating).  

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the Court of 
Appeals for the Federal Circuit (Federal Circuit) stated as 
follows:  

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection differs in content from notice required in 
response to a claim seeking a higher evaluation for a 
disability for which service connection has already been 
established.  In Wilson, the Federal Circuit specifically 
rejected the argument that section 5103(a) notice 
requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059. 

In April 2002, the RO sent a letter to the Veteran informing 
him of the evidence necessary to substantiate his claims for 
a psychiatric disability (schizophrenia) and a low back 
disability.  

There are notice defects in this case.  Prior to the initial 
adjuciation by the RO, VA did not provide the Veteran with 
content complying notice as to his and VA's respective duties 
in obtaining evidence, as to how VA assigns effective dates 
and disability ratings, as specified by the Court in Dingess, 
or as to VA's and the Veterans respective duties in obtaining 
evidence and information to substantiate his claims.  

That VCAA notice is deficient does not mean that the Board 
must delay adjudication of the appeal so that corrective 
notice can be provided to the Veteran.  Rather, such delay 
for corrective notice is required only if the defects in 
notice have been prejudicial to the Veteran.  See Shinseki v. 
Sanders 129 S.Ct. 1696 (2009); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  To have been prejudicial 
to the Veteran, the defects in notice must be shown to have 
affected the essential fairness of the adjudication.  
Shinseki v. Sanders 129 S.Ct. 1696 (2009).  

The totality of circumstances in this case demonstrates that 
the notice errors were not prejudicial to the Veteran.  See 
Shinseki v. Sanders, 129 S.Ct. 1696, 1707 (2009) (explaining 
that numerous case specific and other factors go into 
prejudicial error analysis).  

As to the Veteran's claim for a low back disability, his 
claim was granted and a disability rating and effective date 
were assigned, thus the purpose of VCAA notice was met and it 
is highly unlikely that any prejudice resulted to the Veteran 
with regard to absence of notice with regard to that claim.  
See Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In an August 2003 Statement of the Case (SOC) and in November 
2004 and January 2008 supplemental statements of the case 
(SSOC's), the RO included the text of 38 C.F.R. § 3.159 which 
specifies what evidence VA will obtain and the Veteran's 
duties in obtaining evidence and information.  The Board is 
aware that this does not satisfy VCAA notice.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (providing that 
VCAA notice is not satisfied by notice embedded in other 
documents sent for unrelated purposes).  Although this does 
not satisfy VCAA notice requirements, it does tend to show 
that this notice error was not prejudicial to the Veteran 
because a reasonable purpose reading the regulation would 
understand what his or her duties were and what VA's duties 
were.  

Furthermore, the RO enclosed with the April 2002 letter a VA 
Form 21-4142, the VA form for authorization for release of 
information to VA.  In June and April 2002, the Veteran 
submitted completed Form 21-4142's.  Thus he has participated 
in the development of his claim by asking VA for assistance 
in obtaining evidence.  Since he already has asked for VA's 
assistance in obtaining evidence, it would be a waste of 
resources to send him another letter to tell him that he 
could do so.  

Finally, the Veteran is represented by an attorney who has 
submitted evidence going to his claim for service connection 
for a psychiatric disability and has presented case specific 
argument regarding the rating assigned for his low back 
disability.  It is highly likely that she has considered the 
VCAA in her representation.  This factor tends to make it 
highly unlikely that the Veteran pursued his claims without 
the benefit that VCAA notice provides.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records are 
associated with the claims file as are letters from 
laypersons and health care professionals.  There is no 
indication that the Veteran has received treatment at a VA 
facility.  VA afforded the Veteran mental diseases 
examinations in August 2002 and February 2007 and an 
additional opinion was obtained in February 2008 from the 
psychiatrist who examined him in 2007.  The February 2007 
examination and the February 2008 opinion are adequate as the 
examiner had sufficient data to render the requested opinion 
and provided rationale for the opinion rendered.  

VA afforded the Veteran medical examinations of his spine in 
August 2002 and February 2007.  These examinations were 
adequate as the examiner provided all necessary information 
for rating the Veteran's low back disability, including 
objective measurements which took into account functional 
limitations caused by such factors as pain, weakness and 
fatigue.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A separate 10 percent evaluation, but not higher, is granted 
for mild incomplete paralysis of the left sciatic nerve for 
the period from September 23, 2002 to February 15, 2002, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

A separate 10 percent evaluation, but not higher, is granted 
for mild incomplete paralysis of the right sciatic nerve for 
the period from September 23, 2002 to February 15, 2002, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

All other issues on appeal are denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


